I cannot concur in the opinion of Justice Gage. It was the duty of plaintiff to sell in the time provided for by the parties in the agreement. A failure to do so destroyed all of plaintiff's claim. The mere inspection of the contract by plaintiff would have *Page 295 
informed him of his right. I do not think a written contract to extend the time for the sale of real estate can be made out by parol evidence so as to take the case out of the statute of frauds. I do not think plaintiff has any cause of action, and judgment should be reversed.